Citation Nr: 0604416	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  97-32 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for alcoholism.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from February 1980 to February 
1983.  Although the veteran served in the Texas Army National 
Guard from May 1983 to April 1984, the National Personnel 
Records Center (NPRC) indicated in December 2002 that the 
only verified active service that the veteran had was his 
February 1980 to February 1983 Army service.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that decision, the RO, among other 
things, denied the veteran's claim for service connection for 
alcoholism and his petition to reopen his previously denied 
claim for service connection for pancreatitis.  

In August 2002, acting pursuant to 38 C.F.R. § 19.9(a)(2), 
the Board ordered additional development, including obtaining 
records of the veteran's Social Security Administration (SSA) 
disability determination, obtaining verification of the 
veteran's periods of active duty training and inactive duty 
training, if any, during his National Guard service as well 
as service medical records (SMRs) from that time period.  
After 38 C.F.R. § 19.9(a)(2) was ruled invalid, see Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Board in October 2003 remanded the 
claims to the RO for such development.  The requested 
development has been completed, and the Board will therefore 
decide the claims.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).


FINDINGS OF FACT

1.  The veteran filed his claim for service connection for 
alcoholism in April 1996, after the passage of Congressional 
legislation prohibiting the grant of direct service 
connection for alcohol abuse based on claims filed on or 
after October 31, 1990.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's alcoholism is not related 
to his service-connected Crohn's disease or ureterolithiasis 
residuals, and the veteran gave conflicting information as to 
the commencement and reasons for his drinking.

3.  In July 1988, the RO denied the veteran's claim for 
service connection for pancreatitis.  Although notified of 
that decision, and apprised of his procedural and appellate 
rights, the veteran did not appeal.

4.  The additional evidence received since that July 1988 
decision is either cumulative or redundant or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Alcoholism was not, as a matter of law, incurred in or 
aggravated by service, and the evidence reflects that the 
veteran's alcoholism is not proximately due to, the result 
of, or aggravated by any service-connected disorder.  38 
U.S.C.A. §§ 105, 1131, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.310(a) (2005); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Allen v. 
Brown, 7 Vet. App. 439 (1995).

2.  The RO's July 1988 decision denying the claim for service 
connection for pancreatitis is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 
(2005).

3.  The evidence received since that July 1988 decision, 
while new, is not material and, therefore, is insufficient to 
reopen the claim for service connection for pancreatitis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's April 1996 claims here, that 
were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003). In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  The Court in 
Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. at 110.  
According to GC, Pelegrini did not require that VCAA 
notification contain any specific "magic words," and 
allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's August and October 1996 decisions denying the 
claim for service connection for alcoholism and the petition 
to reopen the claim for service connection for pancreatitis 
took place prior to enactment of the VCAA, and, therefore, 
prior to any VCAA notification.  However, subsequent to 
enactment of the VCAA, and prior to its most recent, August 
2005 readjudication of the veteran's claims, VA provided VCAA 
notice in the Appeals Management Center's (AMC's) March 2004 
letter.  This letter met the notice requirement.  In it, the 
AMC told the veteran it was still working on his claim for 
service connection for alcoholism and petition to reopen his 
claim for service connection for pancreatitis, and explained 
what the veteran had to show to establish entitlement to 
service connection.  The letter also indicated the 
information or evidence needed from the veteran and the 
respective responsibilities of the veteran and VA in 
obtaining it.  

The AMC also wrote: "Please provide us with any evidence or 
information you may have pertaining to your appeal."  In 
addition, the AMC included in its August SSOC the text of 
VCAA implementing regulation 38 C.F.R. § 3.159.  Cf. Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
Moreover, while the August 2005 SSOC contained the amended 
version of 38 C.F.R. § 3.156(a) defining new and material 
evidence, the April 1997 SOC contained the prior version of 
this regulation, which is applicable to the pre-August 2001 
petition in this case.  

Thus, the RO's April 1997 SOC and the AMC's March 2004 letter 
and August 2005 SSOC complied with all of the elements of the 
notice requirement and constituted subsequent VA process that 
afforded the veteran a meaningful opportunity to participate 
effectively in the processing of his claims.  Not only has 
the veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA essentially cured 
any error in the timing of VCAA notice and satisfied the 
purpose behind the notice requirement.  It is therefore not 
prejudicial for the Board to proceed to finally decide this 
appeal.

Moreover, VA obtained the SMRs and all identified post-
service treatment records, including the records relating to 
the SSA disability determination, and there is no indication 
that any other records exist that should be requested, or 
that any pertinent evidence was not received.  VA thus 
complied with the VCAA's duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for a disability that is 
proximately due to or the result of an already service-
connected condition.  See 38 U.S.C.A. §§ 1131 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.310(a) (2005).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 445, 448 (1995).

When a disease is shown to be chronic in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  When such chronicity in service or within the 
presumptive period is not adequately supported, or may be 
legitimately questioned, a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2005).  Service connection also 
is permissible for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, indicates the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  38 
C.F.R. § 3.1(n) (2005).

The simple drinking of an alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities that are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.  38 C.F.R. § 
3.301(c)(2) (2005).

"Alcohol abuse" means the use of alcoholic beverages over 
time, or such excessive use at any one time, sufficient to 
cause disability to the user. 38 C.F.R. § 3.301(d) (2005); 
see also VAOPGCPREC 7-99 (June 9, 1999).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
91, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, 
Section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2005).

The United States Court of Appeals for the Federal Circuit 
has held that there can be service connection for 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, service-connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  However, the Court indicated that veterans could 
recover only if they can "adequately establish that their 
alcohol or drug abuse disability is secondary to or is caused 
by their primary service-connected disorder."  Id. at 1381.

The Court further stated that such compensation would only 
result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by 
a veteran's primary service-connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing."  Id. at 1381.

The above-cited legislation enacted by Congress expressly 
prohibits the grant of direct service connection for alcohol 
or drug abuse based on claims filed on or after October 31, 
1990, and requires that disability resulting from drug or 
alcohol abuse be regarded as the products of willful 
misconduct.  As to direct service connection, therefore, the 
veteran's claim here, filed in April 1996, must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. at 429 
(1991).

Although neither the veteran nor his representative have 
claimed that his alcoholism is secondary to a service-
connected disorder, the Board will address whether the 
veteran's alcoholism is proximately due to, the result of, or 
aggravated by disability associated with the veteran's 
service-connected disorders of Crohn's disease and 
ureterolithiasis.  EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) (Board must review all issues reasonably raised from a 
liberal reading of all documents in the record).

A November 1992 psychiatric assessment by Dr. "S.C." 
indicates that the veteran, who was born in July 1962 and 
entered military service in February 1980 at the age of 17, 
said he began drinking at age 16.  A January 1993 Halifax 
County Mental Health Center admission note indicated that the 
veteran, said that he began drinking at around age 17, and 
that his drinking became a problem in 1987 when he suffered 
from pancreatitis.  A November 1992 Coastal Plain Hospital 
biopsychosocial information sheet noted deliberate excessive 
drinking to deal with pain and noted that the veteran had 
pancreatitis 17 times, although presenting problems included 
drinking due to dealing with depression since diagnoses of 
Crohn's disease and ulcerative colitis.  The SSA disability 
decision noted that the veteran had a history of "excessive 
alcohol intake since approximately age 19" (p. 3). 

Based on the above, the claim for service connection for 
alcoholism must be denied on a secondary basis as well.  The 
veteran has not adequately established that his alcoholism is 
secondary to his Crohn's disease or ureterolithiasis because 
there is no "clear medical evidence" establishing that the 
alcoholism was due to, the result of, or aggravated by, these 
service-connected disorders, as required by Allen v. 
Principi, 237 F.3d at 1381.  The veteran has indicated that 
his drinking began either prior to service or prior to the 
onset of his service-connected disabilities, and he has given 
different reasons for his post-service alcoholism, including 
his non-service-connected pancreatitis as well as his Crohn's 
disease, which was not service-connected at the time but for 
which he has since been granted service connection.  
Moreover, there is no competent medical evidence indicating a 
relationship between the alcoholism and the service-connected 
disorders, and the veteran, whose statements as to the cause 
of his alcoholism were contradictory, does not possess the 
requisite expertise to offer a competent medical opinion as 
to the etiology of his alcoholism.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).

In sum, the claim for service connection for alcoholism on a 
direct basis must be denied as a matter of law, and the 
preponderance of the competent, probative evidence of record 
reflects that the veteran's alcoholism is not proximately due 
to, the result of, or aggravated by, any service-connected 
disorder.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim for service connection for 
alcoholism must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).

As to the petition to reopen the claim for service connection 
for pancreatitis, pursuant to 38 U.S.C.A. § 5108 (West 2002), 
the Secretary must reopen a finally disallowed claim when new 
and material evidence is presented or secured with respect to 
that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The VCAA and implementing regulations revised the definition 
of what constitutes new and material evidence, but only as to 
petitions to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001).  In this case, 
the veteran filed his petition to reopen in April 1996, so 
the former definition of new and material evidence 
at 38 C.F.R. § 3.156(a) applies.  According to the old 
definition, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1996).

In July 1988, the RO denied the veteran's claim for service 
connection for pancreatitis.  He was notified of that 
decision and apprised of his procedural and appellate rights, 
but he did not timely appeal.  The unappealed July 1988 
decision became final and binding based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.200, 20.1103 (2005).  Moreover, because the 
veteran did not appeal that decision, there must be new and 
material evidence since that decision to reopen this claim 
and warrant further consideration of it on a de novo basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  
See also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The July 1988 rating decision noted that the SMRs were 
negative for any treatment or diagnosis of pancreatitis and 
that the veteran was first hospitalized for this disorder in 
1987, at which time it was thought that this disorder was due 
to or aggravated by the veteran's alcohol abuse.  The basis 
for the denial was therefore the lack of a relationship 
between the veteran's pancreatitis and his military service.  
None of the competent evidence submitted since that time, 
including private treatment records and the records of the 
SSA disability determination, indicates or even addresses 
whether the veteran's pancreatitis is related to service.  
For example, August 1988 abdominal CT scan and upper GI 
series, and private treatment notes from July 1989, September 
1989, and November 1989, all diagnose the veteran with acute 
or relapsing pancreatitis, but none of the indicate or 
address whether this disorder is related to service.  In 
addition, the September 1989 Halifax Memorial Hospital 
History and Physical Examination note states that the 
veteran's history is remarkable for several admissions in the 
past for alcohol related pancreatitis, thus suggesting that 
the pancreatitis is not related to service.  Moreover, the 
June 2000 SSA decision referred to the veteran's "recurrent 
alcoholic pancreatitis (p. 2), notes that his pancreatitis 
symptoms improved when he stopped drinking (p. 3), and found, 
based on the medical evidence, that the veteran's "excessive 
alcohol intake caused recurrent exacerbations of his 
pancreatitis" (p. 5).  Finally in this regard, to the extent 
that the veteran himself has stated that his pancreatitis is 
related to service, these statements do not constitute 
competent evidence, because the veteran does not have the 
requisite expertise to offer a competent medical opinion as 
to the etiology of his pancreatitis.  Cromley v. Brown, 7 
Vet. App. at 379. 

In sum, the new evidence presented by the veteran since the 
RO's July 1988 denial of his claim for service connection for 
pancreatitis either does not address whether this disorder is 
related to service or suggests that it is not so related.  
The new evidence is therefore either cumulative or redundant 
or not so significant that it must be considered in order to 
fairly decide the merits of the claim and, therefore, is not 
material.  As new and material evidence has not been 
received, the petition to reopen the claim for service 
connection for pancreatitis must be denied. 38 U.S.C.A. 
§ 5108 (West 2002). 


ORDER

The claim for service connection for alcoholism is denied.

The petition to reopen the claim for service connection for 
pancreatitis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


